f\iOn |
                                    OS-K-oo2>tSf>. 6^ gfa^fO
                                                                                MAY 0 7 2015
City, State,Zip:{Wiflk., ffi ^W '&°
Phone: ^^(j/vSKl                                                                 LISA MATZ
                                                                             CLERK, 5th DISTRICT
Fax:



is appointed to represent the parent named below in an appeal to the 5th Court ofAppeals, Dallas
County, Texas:


Name:                       JACOBI LEE WEATHERSBY




SIGNED this




         OF-18-17436
         OAATTY
         ORDER - APPOINT ATTORNEY
         770461



                   I